Citation Nr: 1403303	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative osteochondritis dissecans of the right knee with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	William G. Ervin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, postoperative osteochondritis dissecans of the right knee with degenerative joint disease has been manifested by noncompensable limitation of motion accompanied by pain.

2.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by moderate recurrent lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for postoperative osteochondritis dissecans of the right knee with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-61 (2013).

2.  The criteria for establishing entitlement to a separate disability evaluation of 20 percent for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties 

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating for postoperative osteochondritis dissecans of the right knee and an increased rating for instability of the right knee.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in October 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claims in December 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Notify

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.   The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in July 2011, as well as two earlier exams in November 2009 and December 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The July 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends he is entitled to an increased rating for postoperative osteochondritis dissecans of the right knee, and instability of the right knee.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

A.  Background

In a November 2009 statement, the Veteran reported having severe popping, instability and pain in his right knee up to his right hip.  He felt that it was getting worse weekly.  He stated his work performance as a retail sales man was affected because he could not stand or walk for long periods of time.  He reported that if he was not careful, his right knee would give out, causing him to fall.

In November 2009, the Veteran underwent a VA examination in which he complanied of constant right knee pain.  He reported occasional locking, instability, and swelling of the right knee.  He stated he cannot stand for long periods of time, and for this reason, can no longer work as a car salesman.  He reported current employment with a furniture store, where he was able to work from a seated position.  He denied interference with daily activies and flare ups.  He stated he used a cane for his right knee, and wore a brace.  

On examination, the examiner noted full extension of 0 degrees with flexion to 115 degrees and pain throughout the entire range of motion, although the range of motion was not additionally limited following repetitive use.  The examiner reported slight swelling of the knee, but no warmth, redness or crepitus.  The Veteran endorsed tenderness to palpation over the bilateral femoral condyles.

Plain films of the Veteran's right knee revealed significant osteodegenerative disease of the right knee with some spurring and slight decrease in joint space associated with sclerosis, but no significant recent change.

In March 2010, the Veteran was treated at a VA Medical Center for complaints of severe knee pain and trouble ambulating at all times.  He stated that his knee felt unsteady and gave out at times. 

In December 2010, the Veteran submitted a statement again reporting severe pain and instability in his right knee.  He stated that his right knee constantly gave out.  He reported that use of a cane was helpful, but that he could not stand or walk for prolonged periods of time.  He stated this continued to interfere with his ability to work since his job required long periods of standing.  

In a December 2010 VA examination, the Veteran had range of motion of the bilateral knees from 0 degree of full extension to 110 degrees of flexion, with end of range pain and with no decrement due to pain or fatigue following repetitive motion.  The examiner noted bilateral medial and lateral joint line tenderness, but no ligamentous laxity in any direction or crepitus.  There was no erythema, warmth to touch, bony deformity, joint effusion, or swelling of the knee.

In a July 2011 VA examination, the Veteran stated that he experienced knee pain on a daily basis, accompanied by locking, instability, and periodic swelling of the right knee.  He further claimed he no longer worked after being fired from his job as a car salesman in June 2011.  He said he experienced frequent falling and weakness while on the job, which irritated his right knee problem.  The Veteran specifically stated that he could not walk for more than 25 yards, and that he could only stand for 10 minutes without pause.  He reported flare ups of the knee, which was unpredictable in timing and variable in duration.  The examiner noted the right quadriceps muscle was clearly visibly decreased.  On the right knee, the Veteran lacked 5 degrees of full extension but could flex to 120 degrees.  Motion of the knee was accompanied by end-of-range pain, but was not additionally limited following repetitive use.  The examiner noted a moderate degree of anterior-posterior knee laxity.  The knee was reported as being diffusely tender.  A minimal amount of crepitus was appreciated.  X-rays from the December 2010 VA examination showed presence of chondrocalcinosis of the lateral aspect of the joint, along with degenerative joint disease at the tibial spines.

C.  Postoperative Osteochondritis Dissecans

The Veteran is presently evaluated at 10 percent for post operative osteochondritis dissecans of the right knee, with degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 10 percent disability evaluation is the highest evaluation available under this code.  However, the Veteran has described additional symptoms associated with his knee disability, which are discussed and evaluated  below.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects that the Veteran's right knee has been found to be capable of flexion to at least 115 degrees at the November 2009 VA examination, 110 degrees at the December 2010 VA examination, and 120 degrees at the July 2011 VA examination.  As such, a higher disability evaluation of 20 percent would not be warranted under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the present case, the Veteran lacked 5 degrees of full extension in the July 2011 VA examination.  As such, a higher disability evaluation is not warranted for limitation of extension either. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2013).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013). 

According to the November 2009 VA examination, the Veteran was capable of flexion of the right knee to 115 degrees with pain throughout the entire range of motion, although the range of motion was not additionally limited following repetitive use.  This is still a noncompensable degree of flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  The Veteran reported his daily activities were affected by avoiding standing for more than 10 minutes or walking for extended periods of time.  Though he stated in December 2010 and July 2011 VA examinations that his inability to stand or walk for long periods affected his ability to work as a car salesman, he previously stated in November 2009 that he did not work as a car salesman any longer, and had found suitable employment in a furniture store where he was able to work from a seated position.  Therefore, despite the evidence of pain and disturbance of locomotion, the evidence does not demonstrate such a degree of functional impairment as to warrant a higher disability evaluation of 20 percent. 

D.  Instability

The Veteran is also currently assigned a 10 percent rating under Diagnostic Code 5257.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6 (2013). 

Upon examination in November 2009, the Veteran reported occasional instability.  In March 2010 treatment records, the Veteran complained of unsteadiness in his right knee, which gave way.  A December 2010 VA examiner noted no ligamentous laxity in any direction.  However, the same month, the Veteran submitted a statement calling the intability in his knee severe.  The July 2011 VA examiner noted moderate anterior-posterior right knee laxity.  As such, a 20 percent rating is warranted under Diagnostic Code 5257.  However, because the medical findings of the VA examiners do not suggest severe recurrent sublaxation or instability, a 30 percent rating is not warranted.

E.  Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for postoperative osteochondritis dissecans, and in excess of 20 percent for instability, of the right knee have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right knee disabilities is not inadequate.  The Veteran's complaints regarding his knee included pain, locking, instability, and an inability to stand or walk for long distances.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In an June 2013 rating decision, the Veteran was denied TDIU.  The Veteran has not responded, and thus the issue is not presently before the Board.


ORDER

A disability evaluation in excess of 10 percent for limited motion of the right knee is denied. 

A disability evaluation of 20 percent for lateral instability of the right knee is granted, subject to the law and regulations governing the payment of monetary benefits. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


